Citation Nr: 0216598	
Decision Date: 11/19/02    Archive Date: 11/26/02

DOCKET NO.  01-02 374A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Atlanta, Georgia


THE ISSUE

Entitlement to waiver of recovery of an overpayment of 
pension benefits in the calculated amount of $1,157.53.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


ATTORNEY FOR THE BOARD

K. Hudson, Counsel






INTRODUCTION

The veteran had active service from June 1967 to June 1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an RO decision of the Committee on 
Waivers and Compromises (COWC), which denied waiver of 
recovery of an overpayment of pension benefits in the 
calculated amount of $1,157.53.  The veteran failed to report 
for a Travel Board hearing scheduled in September 2001.  


FINDINGS OF FACT

1.  From February 1997 to August 2000, the veteran had 
countable income in excess of that considered to calculate 
his pension benefits, resulting in the creation of an 
overpayment in the amount of $1,157.53.   

2.  The veteran intentionally failed to accurately report his 
income during 1999 in order to receive VA pension benefits to 
which he was not entitled, resulting in an overpayment of 
$349.  

2.  There was no fraud, misrepresentation, or bad faith on 
the part of the appellant in the creation of the pension 
overpayment in the amount of $808.53.

3.  There was both VA and veteran fault in the creation of 
the overpayment of $808.53; recovery of the overpayment would 
cause undue financial hardship; and to recover the debt from 
this veteran would defeat the purpose of pension benefits.  
Based on all factors, it would be inequitable for the VA to 
recover the pension overpayment of $808.53 from the veteran.




CONCLUSIONS OF LAW

1.  Recovery of the overpayment of VA pension benefits in the 
amount of $349 is precluded because of bad faith on the part 
of the veteran.  38 U.S.C.A. § 5302 (West 1991 & Supp. 2002); 
38 C.F.R. §§ 1.963, 1.965 (2001).  

2.  There are no statutory bars to waiver of recovery of the 
overpayment of VA pension benefits in the amount of $808.53, 
and recovery of that debt would be against equity and good 
conscience. 38 U.S.C.A. § 5302 (West 1991 & Supp. 2002); 38 
C.F.R. §§ 1.963, 1.965 (2001).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran has been notified of the evidence necessary to 
substantiate his claim, and of the respective obligations of 
the VA and himself in the development of evidence.  Relevant 
records have been obtained.  The Board is satisfied that the 
notice and duty to assist provisions of the law have been 
satisfied.  See 38 U.S.C.A. §§ 5103, 5103A.

The veteran had active service from June 1967 to June 1970.  
He has been in receipt of non-service-connected pension 
benefits since November 1995, in an amount that includes an 
additional allowance for aid and attendance.  His main 
disability is paraplegia.

The overpayment at issue was created when the RO discovered 
that the veteran had received more retirement income than had 
been counted for the period from February 1997 to August 
2000, and, as a result, had been paid excess pension benefits 
throughout that period.  The COWC determined that the 
overpayment was the result of bad faith on the part of the 
veteran, and, hence, recovery could not be waived.  
38 U.S.C.A. § 5302(c); 38 C.F.R. § 1.963.   

The veteran contends that he did not act in bad faith.  
Because bad faith in the creation of the debt is a statutory 
bar to waiver under 38 U.S.C.A. § 5302(c), it first must be 
determined whether the veteran acted in bad faith in the 
creation of the debt.  "Bad faith" is defined by 
regulation, 38 C.F.R. § 1.965(b)(2), as: 

. . . unfair or deceptive dealing by one who 
seeks to gain thereby at another's expense.  
Thus, a debtor's conduct in connection with 
a debt arising from participation in a VA 
benefits/services program exhibits bad faith 
if such conduct, although not undertaken 
with actual fraudulent intent, is undertaken 
with intent to seek an unfair advantage, 
with knowledge of the likely consequences, 
and results in a loss to the government.

According to an August 2000 letter to the veteran showing an 
audit of his account, the total overpayment in the amount of 
$1,157.53, consists of $56 which is attributable to 1997; 
$444.53 which is attributable to 1998; $349 which is 
attributable to 1999; and $308 which is attributable to 2000.  

With respect to the $56 attributable to 1997, the veteran 
submitted an eligibility verification report (EVR) in April 
1997, in which he reported Civil Service Retirement (CSR) 
income of $275 per month.  The RO, however, in its April 1997 
award only counted $270 per month of CSR income.  Since the 
veteran accurately reported his income at that time, bad 
faith is not shown in the creation of that portion of the 
debt.  In this regard, although the notification to the 
veteran of the award noted the total CSR income counted, the 
monthly income was not set forth.  

As to the debt attributable to 1998, in the amount of 
$444.53, in his EVR of January 1998, he reported that he 
received $241 per month from CSR.  In addition, pre-printed 
on this form was monthly income of $810 from the Social 
Security Administration (SSA).  Based on this, in February 
1998, he was awarded monthly pension benefits in the amount 
of $74, beginning in January 1998.  In July 1998, he was 
asked to submit verification of his SSA income.  In October 
1998, he submitted this information, as well as verification 
of his CSR income.  These documents showed that he had 
received gross amounts of $867 and $282 per month from SSA 
and CSR, respectively, during 1998.  Accordingly, in December 
1998, the RO retroactively reduced the veteran's pension to 
$6.16 per month beginning in January 1998 and $56 per month 
beginning in October 1998, which resulted in an overpayment, 
initially calculated at $646.56.  In February 1999, the 
veteran requested a waiver of recovery of this overpayment.  

The veteran also submitted an EVR for 1999 in February 1999; 
on this document, the veteran also reported medical expenses 
of $525 for 1998.  In an award in April 1999, the veteran's 
benefits were adjusted effective January 1998, to account for 
the medical expenses.  However, this adjustment also 
erroneously calculated the veteran's CSR income as $241 
monthly, although his SSA income was correctly calculated at 
$867 monthly.  These calculations resulted in a reduction of 
the overpayment to $153, and waiver was granted in April 
1999.  

Subsequently, in connection with the calculation of the 
overpayment at issue, the 1998 overpayment was revisited, 
although the previously waived $153 was correctly omitted 
from the calculation.  This time, the RO considered the 
veteran's CSR income of $282 per month for 1998, as well as 
SSA income of $867 (increased to $878 in December 1998).  
Thus, the overpayment is based on the veteran's receipt of 
both SSA and CSR income in addition to that originally 
counted.  The erroneous SSA income was pre-printed on the 
form provided to the veteran, and, in view of the various 
distinctions and deductions by both SSA and VA, which do not 
appear to be clearly explained, the Board does not find bad 
faith in the veteran's failure to correct the information on 
that form, submitted in January 1998.  Moreover, although the 
veteran underreported his CSR income in the January 1998 EVR, 
he supplied the correct information in October 1998, although 
there is no indication that such information had been 
requested.  Further, in April 1999, the RO found that bad 
faith had not been present in the creation of the overpayment 
of $153, which was simply another part of the overpayment 
based on the same income received in 1998.  Finally, where 
the evidence is evenly balanced as to any issue, the benefit 
of the doubt must be given to the veteran.  38 U.S.C.A. 
§ 5107(b); Gilbert v. Derwinski, 1 Vet.App. 49, 55 (1990).  
Accordingly, the Board finds that bad faith was not present 
in the creation of the debt attributable to 1998, in the 
amount of $444.53.

Concerning the debt attributable to 1999, as noted above, in 
his February 1999 EVR, the veteran reported that he received 
$248 per month as CSR income.  By this time, the veteran knew 
or should have known that he must report his gross CSR 
income, rather than the net income.  He was awarded benefits 
for 1999 based on his reported income.  Later, information 
received in January 2000 documented that he received $286 per 
month gross income from CSR during 1999.  Moreover, his net 
income was $252, rather than the $248 he reported.  Thus, the 
veteran's actions in connection with the reporting of his 
1999 income demonstrate an intent to seek unfair advantage 
with regard to VA pension benefits; he had been informed, on 
numerous occasions, of the likely consequences; and his 
intentional failure to report income resulted in a loss to 
the government in the amount of $349, attributable to 1999.

Turning to the overpayment attributable to 2000, in the 
amount of $308, in his EVR of January 2000, the veteran 
accurately reported his CSR income of $292 per month.  His 
SSA income was also correct.  His EVR was accompanied by a 
copy of the notification of the CSR income from the Office of 
Personnel Management.  Nevertheless, the RO did not take any 
action adjusting his award until May 2000, and then based his 
award on CSR income of $248 per month.  Clearly, no bad faith 
on the part of the veteran was involved in the creation of 
this portion of the overpayment.  

Thus, the Board finds that "bad faith" in the creation of 
$349 of the debt at issue has been shown, and waiver of 
recovery of the debt is precluded by law.  38 U.S.C.A. § 
5302(c); 38 C.F.R. §§ 1.962, 1.965.  Hence, the principles of 
equity and good conscience, such as the veteran's current 
health or financial status, are not for application.  
Moreover, the evidence is not so evenly balanced as to create 
a reasonable doubt, and 38 U.S.C.A. § 5107(b) is not for 
application.  

The veteran's actions in the creation of the remainder of the 
debt, in the amount of $808.53, did not constitute bad faith, 
nor has fraud or misrepresentation been shown, and, 
therefore, waiver of recovery that portion of the overpayment 
is not precluded by law.

Where not specifically barred by law, recovery of an 
overpayment shall be waived where recovery of the overpayment 
would be against equity and good conscience.  38 C.F.R. § 
1.963(a).  The standard "equity and good conscience" will 
be applied when the facts and circumstances in a particular 
case indicate a need for reasonableness and moderation in the 
exercise of the government's rights; the decision reached 
should not be unduly favorable or adverse to either side.  
38 C.F.R. § 1.965(a).  In making this determination, the 
facts and circumstances in a particular case must be weighed 
carefully.  Different factors must be considered, including, 
but not limited to, the relative fault of the debtor, 
weighing such fault against any fault on the government's 
part, whether there was any unjust enrichment or detrimental 
reliance, whether there would be undue financial hardship 
resulting from recovery of the overpayment, and whether 
recovery of the overpayment would defeat the purpose of 
benefits otherwise authorized.  38 C.F.R. § 1.965(a).  
Moreover, all listed elements of equity and good conscience 
must be considered in a waiver decision.  See Ridings v. 
Brown, 6 Vet.App. 544 (1994). 

The element of fault has been addressed above in the 
discussion of bad faith; in sum, the veteran was at fault in 
the creation of some, but not all, of the overpayment, while 
there was fault on the part of the RO in overlooking income 
reported by the veteran in 1997 and 2000.  

Concerning the element of undue financial hardship, according 
to a financial status report dated in September 2000, and as 
emphasized in other correspondence and in his testimony at a 
hearing before a hearing officer in November 2000, the 
veteran, who is paraplegic, has monthly expenses 
substantially in excess of monthly income.  Based on his 
circumstances, it would create an undue financial hardship to 
require him to repay the remaining debt.  

Regarding the other elements of equity and good conscience, 
unjust enrichment in waiving $808.53, is minimal, and 
recovery of the overpayment would defeat the purpose of 
pension benefits, which is to provide support to low income 
disabled veterans.  

Considering all factors, the Board finds that it would be 
against equity and good conscience for the VA to recover that 
portion of the overpayment of pension benefits in the amount 
of $808.53, from the veteran.  Accordingly, waiver of 
recovery of that portion of the overpayment is granted.


ORDER

Waiver of recovery of an overpayment of pension benefits in 
the amount of $349 is denied.

Waiver of recovery of an overpayment of pension benefits in 
the amount of $808.53 is granted.



		
L. W. TOBIN
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

